                       Case
                         Case
                            1:19-cv-06392-GBD
                               1:19-cv-06392 Document
                                               Document
                                                      2 5Filed
                                                            Filed
                                                               07/10/19
                                                                  07/11/19Page
                                                                            Page
                                                                               1 of1 2of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

                   ROGER VALERA and                                    )
                  MARCO RODRIGUEZ,                                     )
                on behalf of themselves and                            )
                 FLSA Collective Plaintiffs                            )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                           Civil Action No.
                                                                       )
        CJ RESTAURANT COMPANY INC. and                                 )
                EUN KYUNG KIM                                          )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CJ RESTAURANT COMPANY INC.
                                           c/o 50 Ray Avenue, Leonia
                                           New Jersey 07605




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           C.K. LEE, Esq.
                                           LEE LITIGATION GROUP, PLLC
                                           148 West 24th Street, Eighth Floor
                                           New York, NY 10011
                                           Tel: 212-465-1188

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:             07/11/2019                                                                    /S/ P. NEPTUNE
                                                                                          Signature of Clerk or Deputy Clerk
                        Case
                          Case
                             1:19-cv-06392-GBD
                                1:19-cv-06392 Document
                                                Document
                                                       2 5Filed
                                                             Filed
                                                                07/10/19
                                                                   07/11/19Page
                                                                             Page
                                                                                2 of2 2of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
